Citation Nr: 0524222	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  01-06 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostatitis.  

2.  Entitlement to service connection for prostatitis.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
lumbosacral spine, shoulders, and knees.

4.  Entitlement to an initial compensable rating for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1969, from December 1969 to October 1976, and from 
October 1979 to November 1985.  He also has verified service 
from November 1992 to January 1995.

In an August 1988 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied 
the veteran's claim for service connection for arthritis of 
the lumbosacral spine, shoulders, and knees.  That rating 
decision also denied his claims for service connection for 
prostatitis and a seizure disorder.  He received notification 
of that rating decision in September 1988.  Although he filed 
a notice of disagreement (NOD) in response, and received a 
statement of the case (SOC) in November 1988, he did not then 
perfect his appeal to the Board of Veterans' Appeals (Board) 
by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  So that August 1988 rating decision 
became final and binding on him in September 1989, one year 
after VA's notification thereof.

In January 1991, the veteran requested service connection for 
PTSD; he reiterated that request in March 1992, at which time 
he also claimed service connection for cataracts, a stomach 
disorder, a heart disorder, arthritis of the lumbosacral 
spine, shoulders and knees, prostatitis, and a seizure 
disorder.

This current appeal to the Board arises from a July 1992 RO 
rating decision that denied service connection for PTSD, 
cataracts, a stomach disorder, and a heart disorder.  In 
January 1993, the veteran's claims files were transferred 
from the RO in Atlanta, Georgia, to the RO in Montgomery, 
Alabama, and that office forwarded the appeal to the Board.



In January 1994, service connection was granted for PTSD and 
an initial 30 percent evaluation assigned.  The veteran, 
through his representative, requested a higher initial rating 
- alleging the PTSD was more severely disabling.  The 
January 1994 rating decision also denied service connection 
for glaucoma, arthritis of the lumbosacral spine, shoulders 
and knees, prostatitis, and a seizure disorder.  
Unfortunately, an October 1994 supplemental statement of the 
case (SSOC) did not discuss the pertinent laws and 
regulations for new and material evidence claims, which is 
the preliminary consideration concerning these additional 
issues.  38 C.F.R. § 3.156.

A November 1996 Board decision denied service connection for 
cataracts, glaucoma, a stomach disorder, and a heart 
disorder, and remanded to the RO the issues of whether new 
and material evidence had been received to reopen the 
previously denied claims for service connection for seizures, 
arthritis of the lumbosacral spine, shoulders and knees, and 
prostatitis, and entitlement to a higher initial rating for 
the PTSD.

In an August 1999 decision, the RO assigned a higher initial 
rating for the PTSD, increasing the rating from 30 to 50 
percent.  Since, however, an even higher rating was possible 
and the veteran had not indicated he was content with the 50 
percent rating, this claim was still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  His other claims listed on the 
cover page of this decision were also.

In a decision issued in January 2004, the Board determined 
the veteran had reopened the claim of service connection for 
a seizure disorder.  In that same decision, the Board went on 
to a merits-adjudication and granted service connection for a 
seizure disorder.  As well, the Board found that the criteria 
had been met for a 100 percent evaluation for the PTSD, which 
obviously is the highest possible rating.



Additionally, in January 2004, the Board remanded to the RO 
the issues concerning whether there was new and material 
evidence to reopen the claim for service connection for 
arthritis of the lumbosacral spine, shoulders and knees, as 
well as service connection for prostatitis.  Also, the Board 
remanded the issue of the propriety of the initial rating 
assigned for hepatitis C.  The remand to the RO was via the 
Appeals Management Center (AMC) in Washington, D.C.  The case 
since has been returned to the Board for continuation of 
appellate review.

The decision that follows addresses the issue of the 
sufficiency of evidence to reopen the claim for service 
connection for prostatitis.  Unfortunately, however, 
the remaining claims must again be REMANDED to the RO via the 
AMC in Washington, DC.  VA will notify the veteran if further 
action is required on his part concerning these remanded 
claims.


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1988, the RO 
denied the veteran's claim of entitlement to service 
connection for prostatitis.

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  


CONCLUSIONS OF LAW

1.  The August 1988 decision of the RO denying service 
connection for prostatitis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

As explained below, the Board has found the evidence and 
information now of record to be sufficient to reopen the 
veteran's claim for service connection for prostatitis.  So 
discussion of whether there has been compliance with the VCAA 
will be temporarily postponed until this claim is further 
developed on remand.



Legal Criteria

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran's application to reopen his claim for service 
connection for prostatitis was received prior to August 29, 
2001.  According to the definition prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.
 
For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  



Analysis

The RO denied service connection for prostatitis in August 
1988.  The veteran was informed of that decision.  In 
response, he initiated, but did not complete a timely appeal.  
See 38 C.F.R. § 20.200 (an appeal to the Board consist of a 
timely filed NOD and, after issuance of an SOC, a timely 
filed substantive appeal (e.g., a VA Form 9 or equivalent 
statement)).  The August 1988 decision is the last final 
denial of the claim on any basis.  So the Board's analysis of 
the evidence starts from that point.

The evidence added to the claims file since the August 1988 
RO decision indicates the veteran has been seen at VA medical 
facilities since at least 1990 for recurrent complaints of 
urgency and frequency, and in some cases, his prostate was 
found to be enlarged on physical examination.  Benign 
prostatic hypertrophy was noted in his VA outpatient records 
through 2002.

This additional evidence, then, suggests the veteran may now 
have a chronic prostate condition.  In comparison, the 
evidence available in August 1988 showed only that his 
reported pyuria in service during 1971, accompanied by 
clinical findings of prostatic bogginess, were manifestations 
of a transient process that had resolved prior to his 
separation from his second period of active service that 
ended in October 1976.  So more current medical evidence 
confirming he is still experiencing problems with his 
prostate, in turn, at least suggest the problems in service 
were not merely acute and transitory.

So this additional medical evidence pertaining to prostatitis 
arguably provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability" and, as such, is sufficient to reopen his 
previously-denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).




ORDER

New and material evidence has been received to reopen the 
claim for service connection for prostatitis, and to this 
extent, and this extent only, the appeal is granted subject 
to the further development of this claim in the remand below.


REMAND

In April 2004, the veteran was notified by letter of certain 
information concerning the development of evidence for his 
application to reopen his service connection claims.  But 
under the exacting standard announced in Quartuccio and 
Charles, the letter did not clearly specify what constitutes 
new and material evidence sufficient to reopen a claim.  And 
this must be done before deciding his appeal concerning the 
petition to reopen his claims for service connection for 
arthritis of the lumbosacral spine, shoulders, and knees.

The claims file also contains a certificate showing the 
veteran had a period of active military service from November 
1992 to January 1995.  But the RO requested service medical 
records only for his three prior periods of active duty, 
spanning from October 1967 to November 1985.  So any 
additional service medical records that may exist also must 
be obtained.

With respect to the assignment of the initial noncompensable 
rating for hepatitis C, the most recent VA general medical 
examination to assess the severity of this condition was 
performed in August 2000, so several years ago.  The Board 
observes that the veteran failed to report for two more 
recent examinations scheduled for April and May 2005, which 
might have provided pertinent information about the present 
nature and extent of his hepatitis C.  However, in a 
statement dated in March 2005, he explained that he missed 
those scheduled examinations because he was not living at the 
address where the notices of those examination appointments 
were sent, because he was incarcerated at the time.  He 
expressed a willingness to report for any future examination 
scheduled since he is no longer incarcerated.


So rather than deny this claim out of hand, see 38 C.F.R. 
§ 3.655, the Board believes he should be given one more 
opportunity to report for an examination for the purpose of 
rating his hepatitis C.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

And as for his claim for service connection for prostatitis, 
as already alluded to, the veteran's service medical records 
disclose that he was evaluated at a clinic in August 1971 for 
complaints of a slight burning pain and a slight discharge 
with urination.  The diagnosis was acute prostatitis.  In 
November 1971, he reported "cloudy urine."  It was noted 
that he had been treated during July and August 1971 with 
tetracycline for nonspecific urethritis, with resolution of 
his symptoms, but persistence of pyuria.  A urine culture 
produced no growth, and a prostate massage yielded a specimen 
indicating 3 - 10 white blood cells per high power field.  
The prostate was somewhat boggy.  Tetracycline was continued.  

A VA examination was performed in December 1987.  The veteran 
reported having occasional urgency, but denied dysuria.  The 
genitourinary examination was unremarkable.  A urinalysis 
showed 1+ epithelial cells; no white blood cells were 
detected on microscopic inspection of the urine specimen.  

The veteran presented at a VA clinic in May 1991, complaining 
of pain in his rectum and back.  He reported increased 
frequency and dysuria.  Rectal examination showed swelling 
and bogginess of his prostate, and the assessment was 
prostatitis.  

A VA treatment entry, dated in June 2000, indicates the 
veteran's complaint of polyuria, and the assessment was 
probable benign prostatic hypertrophy.  In July 2000, he 
reported frequency and occasional burning with urination.  
In August 2000, he reported essentially the same urinary 
tract symptoms at a urology clinic.  Objective physical 
examination showed that his prostate was benign, with no 
evidence of bogginess or tenderness.  The assessment was 
no signs of prostatitis or urinary tract  symptoms.  



VA urology clinic notes, dated in 2001 and 2002, indicate the 
veteran's continued complaints of urinary frequency in 
daytime and at night, as well as some urgency.  In January 
2002, there was moderate prostate enlargement to clinical 
inspection.  The assessment was that he appeared to be 
emptying the bladder well and it was believed his urgency 
might be associated with detrusor instability.  In June 2002, 
the assessment was severe lower tract irritative symptoms in 
a smoker with no evidence of microhematuria; and mildly 
elevated post-void residual.  

On the current record, the Board cannot discern with 
sufficient certainty the etiology of any current prostate 
enlargement the veteran may have.  VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  So a definitive medical 
nexus opinion is needed concerning this to decide this 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has also very recently, in July and August 2005, 
submitted a large bundle of additional evidence, including 
authorization forms (VA Form 21-4142) to permit VA to obtain 
his confidential medical treatment records from the places 
cited.  Some of the other records he submitted are relevant, 
whereas others are not.  And some of the records he mentioned 
might already have been obtained.  In any event, he has not 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. § 20.1304(c) (2004).  
And aside from this, he also raises a number of additional 
claims - not currently on appeal, which have not been 
adjudicated by the RO in the first instance.  So this must be 
done before the Board has jurisdiction to consider these 
additional claims and evidence.  38 C.F.R. § 20.200.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the petition to reopen the claim for 
service connection for arthritis of the 
lumbosacral spine, shoulders and knees, 
review the claims file and ensure that 
all VCAA notice obligations have been 
complied with in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In this particular 
case, compliance requires that the 
veteran be notified of the type of 
information that constitutes new and 
material evidence.  The prior VCAA letter 
did not discuss this.

2.  Contact the National Personnel 
Records Center (NPRC) and request service 
medical records for the veteran's most 
recent period of active duty from 
November 1992 to January 1995.  The 
results of NPRC's search for these 
additional service medical records must 
be documented in the record.

3.  Thereafter, schedule the veteran for 
a VA genitourinary examination to obtain 
a medical opinion responding to the 
following questions:

What is the diagnosis of any current 
disorder involving the veteran's 
prostate?  After identifying the nature 
of his prostate disorder, assuming one 
exists, is it at least as likely as not 
(i.e., 50 percent or greater probability) 
that either the veteran's prostate 
disorder had its onset in service or is 
otherwise attributable to service?  
Please note the italicized legal standard 
of proof in formulating a response.  Have 
the examiner review the claims file - 
including a copy of this remand - for 
the veteran's pertinent medical history.  
This specifically includes the relevant 
service medical records mentioned in this 
remand, concerning treatment for 
prostate-related problems while in the 
military and at various times during the 
years since.

4.  Also schedule the veteran for a VA 
gastrointestinal examination to determine 
the current severity of his service-
connected hepatitis C.  The examination 
should include a review of his history 
and current complaints, as well as a 
comprehensive clinical evaluation.  
The examiner should describe whether the 
veteran exhibits manifestations of liver 
damage with gastrointestinal disturbance.  
As far as can be determined, the examiner 
should report the nature and extent of 
pertinent symptoms, if present, referable 
to hepatitis C, including fatigue, 
malaise, anorexia, nausea, vomiting, or 
arthralgia.  The examiner should report 
all clinical findings in detail and all 
indicated testing should be performed.  

Again, the claims folder and a copy of 
this REMAND must be made available for 
the examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the information requested 
in this REMAND be provided so VA has 
sufficient information to adjudicate the 
pending claims.  

5.  Review the reports of the VA 
examinations to ensure they respond to 
the questions posed and provide the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO (via the AMC).  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


